ORDER
This matter came before the court on a motion to stay pending appeal a Superior Court closure order in respect to defendant Ocean State Steel, Inc., an East Providence, Rhode Island, manufacturing facility. The duty justice issued a temporary stay of the closure order on September 24, 1993, established a schedule for the filing of additional memoranda, and assigned the motion for stay to the court’s October 14, 1993 conference calendar for consideration by the full court. In addition to the memoranda since filed by the various parties interested in this litigation, we have also received copious correspondence from numerous individuals expressing them serious personal concerns regarding the consequences to them of any action which we may take in this controversy, and those concerns have been carefully weighed by us in our deliberations.
We have reviewed the memoranda and other materials submitted to us in support of, and in opposition to, the stay request in light of the criteria set forth in Narragansett Electric Company v. Harsch, 117 R.I. 940, 367 A.2d 195 (1976). We are further mindful of the need to adequately balance the conflicting interests of all concerned parties in this proceeding.
With these considerations in mind, we hereby direct that the following order shall enter:
(1) In order to preserve the subject matter of this controversy while this appeal is pending before this court, the stay of the closure order is continued until further order of this court.
(2) The motion of C Care of Rhode Island and The East Providence Coalition to intervene in this appeal is granted.
(3) This appeal is assigned for oral argument to the December 1993 argument calendar. Appellant and the proponents of appellant’s position shall file their briefs within 20 days of this order. Parties opposing the appellant’s position shall file their briefs within 20 days of appellant’s brief.